     Case 2:20-cr-00800 Document 22 Filed on 03/22/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                          UNITED STATES DISTRICT COURT                             March 23, 2021
                           SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
   Plaintiff,                                §
v.                                           §           Criminal Case No. 2:20-CR-00800
                                             §
 VICTOR HUGO BOJORGES-DIAZ                   §

     Defendant.                          ORDER

       Pending before the Court is Defendant Victor Hugo Bojorges-Diaz’s letter motion

for good time credit. (Dkt. No. 21).

       On October 15, 2020, Defendant was sentenced to 21 months’ imprisonment after

he pled guilty to illegal re-entry. He now moves the Court for good time credit because he

completed an Anger Management class while in custody.

       Under federal law, a term of imprisonment is satisfied through actual time in

custody plus good time credits. 18 U.S.C. § 3624(a)-(b). The Bureau of Prisons (BOP) is

responsible for calculating sentencing credit, and the proper vehicle for challenging the

BOP’s calculation is a petition pursuant to 28 U.S.C. § 2241. See Pack v. Yusuff, 218 F.3d

448, 451 (5th Cir. 2000) (A writ of habeas corpus pursuant to 28 U.S.C. § 2241 is the

appropriate vehicle in which “a sentenced prisoner attacks . . . the prison authorities’

determination of its duration.”) (citations omitted); United States v. Garcia-Gutierrez, 835

F.2d 585, 586 (5th Cir. 1998) (claims for sentence credit to federal sentences are properly

brought pursuant to § 2241); United States v. Gabor, 905 F.2d 76, 77–78 n.2 (5th Cir.

1990). A defendant is required to exhaust available administrative remedies through the

BOP before litigating the computation of his sentence in federal court. United States v.
     Case 2:20-cr-00800 Document 22 Filed on 03/22/21 in TXSD Page 2 of 2




Wilson, 503 U.S. 329, 335 (1992) (citing 503 28 C.F.R. §§ 542.10–542.16 and collecting

cases). Because Defendant has not shown that he has exhausted his administrative remedies

through the BOP, the Court may not grant the relief he seeks at this time.

       Moreover, a challenge to the BOP’s calculation of sentencing credit pursuant to 28

U.S.C. § 2241 must be filed in the district where the defendant is incarcerated. See Pack,

218 F.3d at 451. Defendant is currently incarcerated at the Eagle Pass Detention Facility,

which is located in the Western District of Texas. Assuming Defendant remains

incarcerated in Eagle Pass, he should file any section 2241 petition in the Western District

of Texas after first exhausting his administrative remedies.

       For the foregoing reasons, Defendant’s letter motion for good time credit (Dkt. No.

21) is DENIED WITHOUT PREJUDICE. Although Defendant’s motion is denied,

today’s order does not adjudicate the merits of his § 2241 complaints.

       It is SO ORDERED.

       SIGNED this March 22, 2021.



                                                 _____________________________________
                                                         DREW B. TIPTON
                                                 UNITED STATES DISTRICT JUDGE




                                             2
